Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2016

                                      No. 04-16-00440-CV

                                      Samuel C. PERKINS,
                                           Appellant

                                                 v.

                                       Barbara J. PETITE,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI02994
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
        Appellant Samuel L. Perkins filed a notice of appeal with this court on July 5, 2016. On
July 29, 2016, we advised Appellant that the appellate filing fees have not been paid, and we
ordered Appellant to show cause in writing that the filing fee has been paid or that he is entitled
to appeal without paying the filing fees. On August 8, 2016, Appellant filed his response. He
states he is an inmate acting pro se and cannot afford to pay the costs of his appeal. We construe
his response as an assertion of indigence, but it was not a timely filed affidavit of indigence.
        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on July 5, 2016, the date the notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court fifteen days later, on July
20, 2016. See id. R. 20.1(c)(1), (3). Appellant apparently never filed an affidavit with the trial
court; however, an untimely, uncontested affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d
684, 688 (Tex. 2008). Accordingly, we DIRECT the clerk of this court to forward a copy of
Appellant’s response to the trial court clerk for filing in that court.
        This appeal is ABATED, and the trial court clerk, court reporter, or any party can file a
contest to the affidavit in accordance with Rule 20.1(e) within TEN DAYS from the date of this
order. See TEX. R. APP. P. 20.1(e). If a contest is timely filed, the trial court is ORDERED to
proceed in accordance with Rule 20.1(i). See id. R. 20.1(i). If no contest is filed or if a contest is
overruled, the trial court is ORDERED to determine whether or not the appeal is frivolous in
accordance with section 14.003 of the Texas Civil Practice and Remedies Code. See TEX. CIV.
PRAC. & REM. CODE ANN. § 14.003 (West 2002).
        The trial court clerk is ORDERED to file a supplemental clerk’s record containing all
filings and orders relating to the affidavit of indigence no later than (1) TWENTY DAYS from
the date of this order if no timely contest is filed, or (2) FORTY-FIVE DAYS from the date of
this order if a timely contest to the affidavit is filed. In the event a contest is filed, the court
reporter responsible for transcribing the record of the hearing on the contest is ORDERED to file
a reporter’s record from the hearing no later than FORTY-FIVE DAYS from the date of this
order.
        The clerk of this court is ORDERED to send a copy of this order and a copy of the
affidavit to the parties, the trial court clerk, the court reporter, and the trial court judge. See TEX.
R. APP. P. 20.1(d)(2).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                        _________________________________
                                                        Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2016.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court